UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-6720


JACOB D. PEYTON,

                Plaintiff - Appellant,

          v.

J. CARICO, Sergeant; R. ROBINSON,

                Defendants - Appellees,

          and

BRYAN WATSON; HARVEY; C/O ROBERTS; SCARBERRY,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   James P. Jones, District
Judge. (7:09-cv-00492-JPJ-PMS)


Submitted:   October 31, 2011               Decided:   November 29, 2011


Before KING, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jacob D. Peyton, Appellant Pro Se.        John Michael Parsons,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jacob   D.    Peyton      appeals    the   district     court’s   order

accepting the recommendation of the magistrate judge and denying

relief on Peyton’s excessive force claim in his 42 U.S.C. § 1983

(2006)   action.         We    have    reviewed    the     record   and   find   no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.          Peyton v. Carico, No. 7:09-cv-00492-JPJ-

PMS (W.D. Va. May 20, 2011).              We further deny Peyton’s motion

for injunctive relief.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before       the   court    and     argument    would   not   aid    the

decisional process.

                                                                          AFFIRMED




                                          2